Title: To George Washington from Zebulon Butler, 26 March 1783
From: Butler, Zebulon
To: Washington, George


                        
                            
                            May it Please your Excellency
                            Wyoming March 26th 1783
                        
                        I Left the army the 21st Inst. with A Design; to Return by the fifteenth of April but find matters in such A
                            Situation respecting my own Interest—I would wish to stay about fifteen Days Longer as Some Commissioners from
                            Philadelphia will be Hear on the Fifteenth of April I should wish to see them on the Land matters, if your Excellency
                            should Indulge me their is A man at West point that is Comming hear, will bring me an answer if Any, if none I shall
                            Conclude that I cannot be indulgd and shall Join by the 15th of April. I have the Honnor to be Your Excellencys Most Obt
                            Humbl. Servt
                        
                            Zebn Butler Col.
                            1st Connect. Regt
                        
                    